 ACCURATEWEB, INC.AccurateWeb, Inc.andLocal One,AmalgamatedLithographers of America,affiliated with Inter-national Typographical Union,AFL-CIO. Case29-CA-115527 April 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND JOHANSENOn 3 September 1985 Administrative Law JudgeD. Barry Morris issued the attached decision. TheRespondent filed exceptionsand asupporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings,findings, t andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, AccurateWeb, Inc., Deer Park, New York, its officers,agents, successors, and assigns, shall take the actionset forth in the Order.iMember Dennis finds it unnecessary to decide whether the Board'srule against relitigation is applicable in the circumstances of this case andrelies instead on the judge's alternative rationaleMartha Rodriguez, Esq.,for the General Counsel.Frederick D. Braid, Esq. (Rains & Pogrebin),of Mineola,New York, for the Respondent.DECISIONSTATEMENT OF THE CASED. BARRY MORRIS, Administrative Law Judge. Thiscase was heard before me in Brooklyn, New York, 25February 1985. On a charge filed 3 December 1984 acomplaint was issued 25 January 1985 alleging that Ac-curateWeb, Inc. (Respondent) violated Section 8(a)(1)and (5) of the National Labor Relations Act. Respondentfiled an answer denying the commission of the allegedunfair labor practices.The parties were given full opportunity to participate,produce evidence, examine and cross-examine witnesses,argue orally, and file briefs. Briefs were filed by theGeneral Counsel and by Respondent.On the entire record of the case, including my obser-vation of the demeanor of the witnesses, I make the fol-lowingFINDINGS OF FACT1.JURISDICTION193Respondent,a New Yorkcorporation,with an officeand place of business in Deer Park,New York, is en-gaged in the printing,sale, and distribution of commer-ciallyprinted and related products.Annually in thecourse and conduct of its business operations Respondentships goods valued in excess of $50,000 directly from itsDeer Park facility to points located outside the State ofNew York.Respondent admits that it is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and(7) of theAct, and I so find.In addition, Re-spondent admits thatLocalOne, Amalgamated Lithogra-phers of America,affiliatedwith International Typo-graphical Union,AFL-CIO (the Union)is a labor orga-nizationwithin the meaning of Section 2(5) of the Act,and I so find.II.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe issues are:1.Is the decision in Case 29-RD-496 binding on theinstant proceeding?2.Did Respondent's withdrawal of recognition of theUnion violate Section 8(a)(1) and (5) of the Act?B. The FactsOn 5 February 19821 the Unionfiled a representationpetition in Case 29-RC-5644 in a unit of all lithographicproduction employees. Thereafter, on 29 April, a secret-ballot electionwas conducted in a unit of all full-timeand regular part-time production and maintenance em-ployees, in which the majority of the votes were cast forthe Union. On 15 June theRegionalDirector certifiedtheUnion as the exclusive collective-bargaining repre-sentative of Respondent's employees in the above-de-scribed unit. On 23 June the Union requested data forpurposes of bargaining and on 1 July Respondent noti-fied the Union that it was declining to supply the re-quested data because it had requested review of the Re-gionalDirector's decision certifying theUnion.TheBoard denied Respondent's request for review on 9August.From 19 March 1982 through 7 April 1983 eight com-plaintswere issued against Respondent alleging that Re-spondent engaged in certain unfair labor practices. On 30September 1982 a complaint was issued against Respond-ent in Case 29-CA-9937-2 alleging that following theUnion's certification Respondent refused to bargain withthe Union and to provide it with information in violationof Section8(a)(1) and(5) of the Act. Pursuant to aMotion for Summary Judgment, on 11 March 1983 theBoard issued a Decision and Order in which it foundthat Respondent unlawfully refused to bargain with theUnion and to provide it with the requested information.The Board ordered Respondent, upon demand, to bar-gain with the Union and extended the 1-year certificationiAll dates refer to 1982 unless otherwise specified279 NLRB No. 30 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDperiod to begin"on the dateRespondent commences tobargain in good faith with the Union."On 9 May 1983 Respondent and the Union enteredinto a non-Board settlement settling Case29-CA-9937-2as well as the unfair labor practice complaints previouslyreferred to. The settlement agreement provided, interalia:The Employer agrees not to seek any appeal ofthe decision and order of the NLRB in Case No.29-CA-9937-2. Further, upon demand made by theUnion at any time subsequent to the complete exe-cution of this agreement by all parties and the ap-proval by the NLRB of the withdrawal of allcharges in accordance with paragraph 8 hereof, theEmployer agrees to bargain in good faith with theUnion concerning the terms and conditions of em-ployment of the Employer's employees in the unitcertified in NLRB Case No. 29-[RC-]5644.On 1 July 1983 the Board approved the withdrawal ofthe charge in Case 29-CA-9937-2 and vacated its Deci-sion and Order issued on 11 March 1983.On 22 August1983 Judge Davis approved the withdrawal of the re-maining unfair labor practice charges and dismissed therelated complaints.The parties commenced bargaining in August 1983. On4 June 1984 a decertification petition was filed in Case29-RD-496 and on 7 June 1984 Respondent withdrew itsrecognitionof the Union. On 6 July 1984the RegionalDirector dismissed the decertification petition.The letterdismissing the petition stated,in pertinent part-Inasmuch as the Employer did not commence bar-gaining with the Union pursuant to the certificationof representative I issued on June 15 1982 in CaseNo. 29-RC-5644 until shortly after August 22,1983,and did so only pursuant to the terms of thenon-Board settlement of the unfair labor practicecharges,as described above,Ihave concluded thatthe 1-year certification period did not commencerunning until August 22, 1983, and that it thereforehad not expired at the timeyou filed yourpetitionherein on June 4, 1984.On 18 July 1984 Respondent filed a request for review ofthe Regional Director's dismissal.On 13 November 1984the Board denied Respondent's request for review andaffirmed the Regional Director's dismissal of the decerti-fication petition.C. Discussion1.The decision in Case 29-RD-496 is binding onthe instant proceedingSection 102.67(f) of the Board'sRules states,in perti-nent part:Denial of a request for review shall constitute an af-firmance of the regional director'sactionwhichshall also preclude relitigating any such issues inany related subsequent unfair labor practice pro-ceeding.On 4 June 1984 a decertification petition was filed inCase 29-RD-496.On 6 July 1984 the Regional Directordismissed the petition,stating,"I have concluded that the1-year certification period did not commence runninguntilAugust 22, 1983,and that it therefore had not ex-pired at the time you filed your petition herein on June4, 1984."Respondent's request for review of the Region-alDirector's dismissal,with attachments,was filed on 18July 1984.On 13 November 1984 the Board denied Re-spondent's request for review and affirmed the RegionalDirector's dismissal of the decertification petition.It appears to me that Respondent is attempting to reli-tigate the identical issues which were considered by theBoard in Case 29-RD-496 and which were found to bewithout merit.As the Board stated inChicagoMetallicCorp.,275 NLRB 871, 871(1985):It is well settled that in the absence of newly dis-covered and previously unavailable evidence or spe-cial circumstances,a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitled torelitigate issues that were or could have been litigat-ed in a prior representation proceeding.SeePitts-burgh GlassCo. v.NLRB,313 U.S.146, 162 (1941).Ifind that all the issues raised by Respondent in thisproceeding were or could have been litigated in the priorproceeding.Respondent does not offer to adduce anynewly discovered or previously unavailable evidence nordoes it allege any special circumstances that would re-quire the Board to reexamine the decision made in theprior proceeding.I therefore find that Respondent hasnot raised any issue that is properly litigable in the unfairlabor practice proceeding and, accordingly,the decisionof the Regional Director in Case 29-RD-496 precludesthe relitigation of the issue in the instant proceeding.2.Respondent violated Section 8(a)(1) and(5) by itswithdrawal of recognitionEven were I not to have found that the Regional Di-rector's decision in Case 29-RD-496 precluded rehtiga-tion in the instant proceeding,Ifind that Respondentviolated Section 8(a)(1) and (5)of the Act by its with-drawal of recognition of the Union on 7 June 1984.On 9 May 1983 the parties entered into a settlementagreement in which the Union agreed to withdraw thecharges and Respondent agreed not to appeal the Deci-sion and Order in Case 29-CA-9937-2 and,in addition,.. . upon demand made by the Union at any timesubsequent to the complete execution of this agree-ment by all parties and the approval by the NLRBof the withdrawal of all charges . . . to bargain ingood faith with the Union.On 22 August 1983 Administrative Law Judge StevenDavis, before whom a hearing in the previously men-tioned unfair labor practice cases had commenced on 7March 1983,issued anorder approving the withdrawalof the charges and dismissing the complaints.Ibelieve that the "formalities and the extent of Boardinvolvement here are sufficient to justify giving the set- ACCURATEWEB, INC.195tlement agreement binding effect."NLRBv.All BrandPrintingCorp.,594 F.2d 926,930 (2d Cir. 1979). Al-though the settlement was non-Board,itwas nevertheless"surrounded by formalities."Id. It occurred during thependency of a hearing before an administrative lawjudge.In his order approving withdrawal of the chargesand dismissing the complaints,Judge Davis noted thatthe request for approval of the withdrawal of thecharges and dismissal of the complaints was "on theground that the parties have reached an out-of-Board set-tlement,which provides a substantial remedy to theCharging Party and the 8(a)(3) discriminatees for dam-ages they may have suffered."Ibelieve that the "extentof Board involvement is adequate to assure. . .that thesettlement 'manifests an administrative determination .. .that some remedial action is necessary to safeguard thepublic interests ...."' Id.Although Respondent argues that its "primary conces-sion"in the settlement was its agreement to forgo anappeal in Case 29-CA-9937-2, it is clear to me from thelanguage of the settlement agreement that the quid proquo for the Union's agreement to withdraw the chargeswas the agreement of Respondentbothnot to seek anappeal of the Decision and Order in Case 29-CA-9937-2andto bargain in good faith with the Union.SeeVantranElectricCorp.,231NLRB 1014,1015-1016(1977), enf.denied 580F.2d 921 (7th Cir.1978). It is fair to assumethat the"parties intended the duty to bargain containedin the settlement to meet Board standards,which meansthat bargaining would continue for a reasonable periodeven if the Union lost its majority support."NLRB v. AllBrand PrintingCorp.,supra, 594 F.2d at 931.InMar-Jac Poultry Co.,136 NLRB785, 786 (1962), theBoard stated:were required to bargain for the ensuingyear,free ofany encumbrances.Because Respondentwithdrew recog-nition from the Union during the certification year, asextended,itviolated Section 8(a)(1) and(5) of the Act.SeeStraus Communications,246 NLRB 846 (1979),enfd.625F.2d 458 (2d Cir.1980);VantranElectricCorp.,supra,231 NLRB 1014;Pride Refining,224 NLRB 1353(1976), enf.denied555 F.2d 453 (5th Cir. 1977).D. Concluding Findings1.The unitThe following employees of Respondent constitute aunitappropriateforcollective-bargainingpurposeswithin the meaning of Section 9(b) of the Act:All full-time and regular part-time production andmaintenanceemployees,includingmaintenance,shipping and receiving employees,and press andprep room employees employed by the Employer atitsDeer Park,New York facility,excluding officeclerical employees, salespersons,guards and super-visors as defined in the Act.2.ThecertificationOn 29 April1982 a majority of the employees of Re-spondent in the unit,in a secret-ballot election conductedunder the supervision of the Regional Director forRegion 29,designated the Union as their representativefor the purpose of collective bargaining with Respond-ent.The Union was certified as the collective-bargainingrepresentative of the employees in the unit on 15 June,and the Union continues to be such exclusive representa-tive within the meaning of Section 9(a) of the Act.One of the purposes of Section 9(c)(3) of the Act,which bars a petition filed within 12 months fromthe date of the last election,is to insure the parties areasonable time in which to bargain without outsideinterference or pressure,such as a rival petition. Inaccordance with this purpose,the Board has, withjudicial approval, adopted a rule requiring that,absent unusual circumstances,an employer will berequired to honor a certification for a period of 1year[footnote omitted].The settlement agreement provided that Respondentwould bargain in good faith with the Union "upondemand made by the Union at any time subsequent tothe complete execution of this agreement by all partiesand the approval by the NLRB of the withdrawal of allcharges."Judge Davis issued his order approving thewithdrawal of the charges and dismissing the complaintson 22 August 1983.Accordingly,I find that the certifica-tion year began on that date.Respondent's withdrawal ofrecogmtion of the Union on 7 June 1984 thus camewithin the 1-year certification period.Ifind that the parties entered into a settlement agree-ment which extended the certification year.As a resultof the agreement and Respondent'scommitment to bar-gain,the Union withdrew its charges.Accordingly, be-ginning 22 August 1983 the parties were entitled to and3.The request to bargain and Respondent's refusalCommencing on 22 August 1983 and at all times there-after the Union has requested Respondent to bargain col-lectivelywith it as the exclusive collective-bargainingrepresentative of all the employees in the above-de-scribed unit.On 7 June 1984 Respondent withdrew rec-ognition from the Union as the exclusive bargaining rep-resentative of its employees in the aforesaid appropriateunit and, commencing on that date and continuing at alltimes thereafter to date,Respondent has refused to rec-ognize and bargain with the Union as the exclusive rep-resentative for collective bargaining of all employees inthe unit.Accordingly, I find that such refusal constitutesan unlawful refusal to bargain in violation of Section8(a)(1) and(5) of the Act.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and(7) of theAct.2.The Unionis a labor organization within the mean-ing of Section2(5) of the Act.3.All full-time and regular part-time production andmaintenance employees,including maintenance, shippingand receiving employees,and press and prep room em-ployees employed by Respondent at its Deer Park, New 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDYork facility,excludingoffice clericalemployees,sales-persons, guards and supervisors as defined in the Act,constitute a unit appropriate for the purpose of collectivebargainingwithin the meaning of Section 9(b) of theAct.4.At alltimes material since 15 June 1982 the above-named labor organization hasbeen andnow is the certi-fied and exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collective-bargainingwithin themeaningof Section 9(a) of the Act.5.By withdrawing recognition from, and by refusingon 7 June 1984,and at all times thereafter,to bargaincollectively with the above-named labor organization asthe exclusive bargaining representative of all employeesof Respondent in the appropriate unit, Respondent hasengaged in unfair labor practices within the meaning ofSection 8(a)(1) and(5) of the Act.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found thatRespondent has engaged in unfairlabor practices within themeaning of Section 8(a)(1) and(5) of the Act,I shallorder it tocease anddesist fromwithdrawingrecognition and refusing to recognize theUnion andto bargainon request with the Union and, ifan understandingis reached, to embody the understand-ing in a signed agreement.Inasmuch asthere should have beenbargaining for atleast1year following 22 August1983 and since Re-spondentwithdrewrecognitionfrom the Union on 7June 1984 and, therefore, the Union was not accorded afull certification year,I shall extendthe certification year"to embrace that time in which the employer has en-gaged in its unlawful refusal to bargain."Pride Refining,supra,224 NLRB at 1354-1355. 1shall requireRespond-ent to bargain for that periodcommencingon the dateon which Respondent and the Unionresume bargaining.SeeMar-Jac Poultry Co.,supra, 136 NLRB 785;LamarHotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(5th Cir. 1964), cert. denied 379 U.S. 817 (1964);BurnettConstruction Co.,149 NLRB 1419, 1421 (1964), enfd. 350F.2d 57 (10th Cir. 1965).On these findings of fact and conclusions of law andon the entire record,I issue thefollowing recommend-edtoORDERThe Respondent, AccurateWeb, Inc., Deer Park,New York, its officers,agents,successors,and assigns,shall1.Cease and desist from(a)Withdrawingrecognition from and refusing tomeet and bargaincollectively concerning rates of pay,wages, hours, and other terms and conditions of employ-2 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings, conclusions,and recommendedOrder shall,as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.mentwith Local One, Amalgamated Lithographers ofAmerica, affiliatedwith InternationalTypographicalUnion,AFL-CIO,as the exclusive bargaining represent-ative of its employees in the following appropriate unit:All full-time and regular part-time production andmaintenanceemployees,includingmaintenance,shipping and receiving employees, and press andprep room employees employed by Respondent atitsDeer Park, New York facility, excluding officeclerical employees,salespersons,guards and super-visors as defined in the Act.(b) In any other manner interfering with the efforts ofthe Union to negotiate for and represent the aforesaidunit employees.(c) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policiesof the Act.(a)On request, bargain with the above-named labororganization as the exclusive representative of all em-ployees in the aforesaid appropriate unit with respect torates of pay,wages,hours, and other terms and condi-tions of employment and, if an understanding is reached,embody such understanding in a signed agreement.(b) Post at its facility in Deer Park, New York, copiesof the attached notice marked "Appendix."3 Copies ofthe notice, on forms provided by the Regional DirectorforRegion 29, after being signed by the Respondent'sauthorized representative, shall be posted by the Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any othermaterial.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.s If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Postedby Order ofthe Nation-alLaborRelations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively concern-ing rates of pay, wages, hours, and other terms and con-ditions of employment with Local One, AmalgamatedLithographers of America, affiliated with InternationalTypographical Union, AFL-CIO, as the exclusive repre-sentative of the employees in the bargaining unit de-scribed below. ACCURATEWEB, INC.WE WILL NOT withdraw recognition from and refuseto meet and bargain with the Union concerning rates ofpay, wages,hours,and other terms and conditions of em-ployment.WE WILL NOT in any other manner interfere with theefforts of the Union to negotiate for and represent ouremployees.WE WILL NOTin any like or related manner interferewith,restrain,or coerce our employees in the exercise ofthe rights guaranteed them by Section 7 of the Act.WE WILL,on request,bargain with the above-namedUnion,as the exclusive representative of all employees inthe bargaining unit described below,with respect to rates197of pay,wages,hours, and other terms and conditions ofemployment and, if an understanding is reached,embodysuch understanding in a signed agreement.The bargain-ing unit is:All full-time and regular part-time production andmaintenanceemployees,includingmaintenance,shipping and receiving employees,and press andprep room employees employed by Respondent atitsDeer Park, New York facility, excluding officeclericalemployees, salespersons,guards and super-visors as defined in the Act.ACCURATEWEB, INC.